Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 3, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  151800(60)(65)                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  CLAM LAKE TOWNSHIP, and                                                                                Kurtis T. Wilder,
                                                                                                                     Justices
  HARING CHARTER TOWNSHIP,
           Appellants,
                                                                   SC: 151800
  v                                                                COA: 325350
                                                                   Wexford CC: 2014-025391-AA
  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS / STATE
  BOUNDARY COMMISSION, TERIDEE, LLC,
  and CITY OF CADILLAC,
             Appellees.
  _________________________________________/

         On order of the Chief Justice, the appellants’ motions to file a post-argument
  supplemental brief and a post-argument reply are GRANTED. The supplemental brief
  and reply, as well as the answers thereto, are accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 3, 2017
                                                                              Clerk